Citation Nr: 1643976	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a lumbar spine condition.  

2. Entitlement to service connection for a right hip condition. 

3. Entitlement to service connection for a skin condition. 

4. Entitlement to service connection for prostate cancer.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to December 1972 and from October 1976 to June 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in pertinent part, denied claims of service connection for lumbago, a right hip condition, and a skin condition, to include skin cancer.  The claims on appeal have been recharaterzied as they appear on the cover page of the instant decision in order to afford the Veteran the broadest scope of review.  The February 2013 rating decision also denied a claim of service connection for prostate cancer.  The Veteran expressed disagreement with the denial in June 2013; however, a statement of the case was not associated with the record.  

In March 2015, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) pertaining to the issues of service connection for a lumbar spine condition, a right hip condition, and a skin condition.  

In July 2015, the Board remanded this case to the RO for additional development, to include issuance of a statement of the case for the issue of service connection for prostate cancer.  The Veteran filed a timely substantive appeal in September 2015 on this issue and requested a live videoconference hearing before a VLJ.  In August 2016, the Veteran withdrew his request for a videoconference hearing; therefore, the Board will proceed to consider the claim.  


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in this appeal, the Veteran expressly stated in writing that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  A withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

In August 2016, the Veteran submitted a signed request noting "I wish to withdraw my appeal and my request for hearing with the judge for Veterans Appeal."  This submission expresses the Veteran's explicit intent to withdraw the issues currently on appeal.  With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review the Veteran's appeal. 


ORDER

The appeal is dismissed.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


